This office action is in response to the amendments filed on 02/01/2022. Claims 1-20 are currently pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven VerSteeg (Reg. No. 58,087) on 05/06/2022.

The application has been amended as follows: 

1.	(Currently Amended)	A data storage device, comprising:
	a non-volatile memory device; and
	a controller coupled to the non-volatile memory device, wherein the controller is configured to:
detect a power loss event during a programming operation to a block;
issue a block-busy-alert to a host device upon power up after the power loss event, wherein the block-busy-alert indicates to the host device that the block associated with the block-busy-alert is not to be modified;
determine whether the block can still be continuously programmed; and
issue a block-ready-alert to the host device.

2.	(Original)	The data storage device of claim 1, wherein the controller is further configured to identify a location of programming for the block at the power loss event.

3.	(Original)	The data storage device of claim 2, wherein the controller is further configured to determine whether the location is a foggy programmed location or a fine program location.

4.	(Original)	The data storage device of claim 3, wherein the controller is further configured to read a wordline at the location and check a bit error rate for the wordline.

5.	(Original)	The data storage device of claim 1, wherein the controller is further configured to determine whether a bit error rate for the block is above or below a threshold.

6.	(Original)	The data storage device of claim 1, wherein the controller is further configured to mark the block in a power loss table for missing good data at a particular location.

7.	(Original)	The data storage device of claim 6, wherein the missing good data for the particular location is stored in a SLC backup location.

8.	(Original)	The data storage device of claim 1, wherein the controller is further configured to copy data from one SLC location to another SLC location upon determining that a bit error rate is too high for a location in the block that was being programmed at a time of the power loss event.

9.	(Original)	The data storage device of claim 1, wherein the data storage device permits the host device to continue to use other blocks of the data storage device while the determining is ongoing.

10.	(Currently Amended)	A data storage device, comprising:
	a non-volatile memory device; and
	a controller coupled to the non-volatile memory device, wherein the controller is configured to:
determine power on after a power loss event;
check remaining count of free blocks that can be used for subsequent power loss handling;
determine whether a remaining amount of free blocks is above or below a threshold; and
either:
continue handling a power loss data integrity check and usage, wherein handling the power loss data integrity check and usage comprises issuing a block-busy-alert to a host device, and wherein the block-busy-alert indicates to the host device that a block associated with the block-busy-alert is not to be modified; or
issue a logical block address (LBA) warning to [[a]]the host device for any incoming data from the host device, wherein the LBA warning is a low capacity message.

11.	(Original)	The data storage device of claim 10, wherein the controller is further configured to keep track of a number of SLC backup blocks.

12.	(Original)	The data storage device of claim 10, wherein the controller is further configured to continue handling the power loss data integrity check and usage upon determining that the remaining amount of free blocks is above the threshold.

13.	(Original)	The data storage device of claim 10, wherein the controller is further configured to clean up SLC backup blocks upon determining that the remaining amount of free blocks is below the threshold.

14.	(Original)	The data storage device of claim 13, wherein the controller is configured to determine whether the remaining amount of free blocks is above or below a threshold another time after cleaning up the SLC backup blocks.

15.	(Original)	The data storage device of claim 14, wherein the controller is configured to issue the LBA warning upon determining that the remaining amount of free blocks is below the threshold the another time.

16.	(Original)	The data storage device of claim 10, wherein continue handling the power loss data integrity check and usage comprises issuing a block-busy-alert to the host device.

17.	(Original)	The data storage device of claim 16, wherein the controller is further configured to determine whether a location in the block that was being programmed at the power loss event can be continuously programmed or needs to have the location noted as missing good data in a power loss table.

18.	(Original)	The data storage device of claim 17, wherein the controller is further configured to issue a block-ready-alert to the host device upon determining the block can be programmed.

19.	(Currently Amended)	A data storage device, comprising:
memory means;
a controller coupled to the memory means, the controller configured to:
determine whether a block can be continuously programmed after a power loss event; and
issue a block-busy-alert to a host device after the power loss event, wherein the block-busy-alert indicates to the host device that the block associated with the block-busy-alert is not to be modified.

20.	(Previously Presented)	The data storage device of claim 19, wherein the controller is further configured to track free blocks available after the power loss event.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 10 and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claim 1: “…issue a block-busy-alert to a host device upon power up after the power loss event, wherein the block-busy-alert indicates to the host device that the block associated with the block-busy-alert is not to be modified; determine whether the block can still be continuously programmed; and issue a block-ready-alert to the host device. …”;

Claim 10, “…. 9continue handling a power loss data integrity check and usage, wherein handling the power loss data integrity check and usage comprises issuing a block-busy-alert to a host device, and wherein the block-busy-alert indicates to the host device that a block associated with the block-busy-alert is not to be modified;…”;
Claim 19, “…issue a block-busy-alert to a host device after the power loss event, wherein the block-busy-alert indicates to the host device that the block associated with the block-busy-alert is not to be modified….”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 
Estakhri teaches the flag information is indicative of the status of the block such that during power-up, the controller reads the address value and the flag information of a block and determines the status of the block and in accordance therewith finishes re-writing of the block.

Ross teaches a power manager receive signals that indicate the operational state (e.g., busy, idle, etc.) of one or more functional blocks within power domains. Based on these signals, power manager power-down and power-up respective power domains.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114